Citation Nr: 0929556	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
bilateral feet.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran asserts that he developed frostbite while serving 
in Korea in December 1951 and January 1952 and was 
hospitalized for this condition at that time.  He further 
asserts that he has experienced residual symptoms ever since 
that he described as numbness in his feet.

Unfortunately, the appellant's service treatment records with 
the exception of his July 1953 service separation examination 
report are not available for review and are presumed 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri, in 1973.  His military personnel file 
is also not available.  Accordingly, VA has a heightened duty 
to assist the appellant in developing this claim.  See Hayre 
v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  

Although the Veteran's July 1953 service separation 
examination report is devoid of any notation or findings 
regarding frostbite or residuals thereof, the Board finds 
that his statements about exposure to cold in Korea in 1951 
and 1952 credible and consistent with the circumstances, 
conditions, or hardships of service in Korea and sufficient 
evidence of an in-service cold injury.  However, the question 
in this case is not whether the Veteran suffered frostbite to 
the feet in service, but rather whether he has any current 
residuals thereof.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (In the absence of proof of a present 
disability, there can be no valid claim).  In order to answer 
this question, the Board finds that additional medical 
development is required.  See 38 U.S.C.A. § 5103A(d).  

In view of the Veteran's credible statements regarding 
inservice cold injury to his feet, his assertions of foot 
symptomatology ever since, and postservice VA outpatient 
records on file, beginning in 2005, reflecting the Veteran's 
foot complaints and reflecting diagnoses of peripheral 
vascular disease, the Veteran should be afforded a 
comprehensive VA examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The purpose of the examination is to 
obtain a nexus opinion regarding the Veteran's present foot 
problems and service.  This is especially so when considering 
the written argument in June 2009 from the Veteran's 
representative relaying the Veteran's belief that his feet 
had not been adequately examined by VA medical personnel.

In addition, the Veteran reported when filing his March 2005 
claim that he had been treated for frostbite at the VA 
medical center (VAMC) in Fayetteville from January 2000 to 
March 2005.  A review of the VA medical records on file 
reveals that there are no treatment records prior to 2005.  
While it appears that a VA Compensation and Pension Record 
Interchange search in April 2005 for frostbite treatment was 
not successful, a request should be made to obtain the actual 
outstanding VA medical records from the Fayetteville VAMC for 
the specified treatment period from January 2000 to March 
2005, as well as any current medical records.  38 U.S.C.A. 
§ 5103A(b).  

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, the Board finds 
that a remand to the RO/AMC is necessary to ensure that all 
due process requirements are met.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request all outstanding treatment 
records pertinent to the Veteran from the 
Fayetteville, VAMC, for the period from 
January 2000 to March 2005 and from 
November 2007 to present.  If these 
records cannot be obtained, a notation to 
that effect should be included in the 
claims file with notice to the Veteran 
and his representative.

2.  Afford the Veteran a VA cold injury 
examination in order to determine the 
exact nature and etiology of the 
Veteran's claimed residuals of cold 
injury (frostbite) to both feet.  Notice 
of the examination to the Veteran should 
include notification that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.  

The examiner must be asked to opine as to 
whether any clinically-identifiable 
abnormalities of the Veteran's lower 
extremities, notably his feet, and 
including his diagnosed peripheral 
vascular disease, are at least as likely 
as not (a 50 percent degree of 
probability or higher) the result of 
service, to include exposure to extreme 
cold weather during service in Korea in 
December 1951 and January 1952 that 
resulted in cold injury to the feet.  The 
examiner must be provided the claims file 
for review and note in the report that 
such a review took place.  

3.  Thereafter, the RO/AMC should review 
the Veteran's claim of entitlement to 
service connection for residuals of 
frostbite, bilateral feet.  If the 
benefit being sought cannot be granted, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

